           Case 2:19-cv-00055-MCE-KJN Document 14 Filed 06/12/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

JAMES WILFRED RAY, ET AL.,

                                                         CASE NO: 2:19−CV−00055−MCE−KJN
                     v.

WARREN STRACENER, ET AL.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 6/12/19




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: June 12, 2019


                                      by: /s/ L. Mena−Sanchez
                                                         Deputy Clerk
